98 S.W.3d 864 (2003)
Frank G. DICKEY, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2003-SC-0101-KB.
Supreme Court of Kentucky.
March 20, 2003.

OPINION AND ORDER
Movant, Frank G. Dickey, Jr., whose last known address was 2908 Eastbrook Court, Lexington, Kentucky, 40502, was admitted to the practice of law in the Commonwealth of Kentucky on September 1, 1969. On December 6, 2002, Dickey entered a guilty plea to one count of conspiracy to commit securities fraud, in violation of 15 USC §§ 78(j)(b) and 78ff(a), in the United States District Court for the Southern District of Florida. United States v. Dickey, 02-60165-CR-DIMITROULEAS(s).
Dickey now moves this Court for an order permitting him to resign from the practice of law in the Commonwealth of Kentucky under terms of permanent disbarment. SCR 3.480(3) allows a member to resign when the member has engaged in unethical or unprofessional conduct. Dickey *865 admits that his conduct violates SCR 3.130-8.3(b) and (c). The KBA has responded that it has no objection to the motion and has certified that there are no costs associated with this matter.
Accordingly, IT IS HEREBY ORDERED:
(1) Movant, Frank G. Dickey, Jr., is hereby permanently disbarred from the practice of law in the Commonwealth of Kentucky and shall not be permitted to apply for reinstatement of his license to practice law. The period of disbarment shall commence on the date of entry of this Opinion and Order.
(2) Pursuant to SCR 3.390, Dickey shall, within ten (10) days from the entry of this Opinion and Order, notify in writing all courts in the Commonwealth of Kentucky in which he may have matters pending and all clients, of his inability to provide further legal services, and furnish the Director of the Kentucky Bar Association with a copy of all such letters.
All concur.
ENTERED: March 20, 2003.
/s/ Joseph E. Lambert
Chief Justice